YAWN, Judge,
concurring in part and dissenting in part:
While I agree with the majority’s treatment of the multiplicity issue in this case, I dissent otherwise. See my separate opinion in United States v. Treakle, 18 M.J. 646 (A.C.M.R.1984) (en banc). Trial defense counsel’s statement on the record as to his familiarity with General Anderson’s briefings did not constitute an acknowledgement that he was aware of the extent and far-reaching effects of those briefings. The record shows that the defense counsel had very limited knowledge of General Anderson’s activities and decided not to litigate the command influence issue at trial, at least in part, because of the personal assurance from the staff judge advocate that there was no command influence problem in the 3d Armored Division. This representation was, of course, untrue. Additionally, the record reflects that appellant’s election to be tried before a military judge sitting alone was partially based upon the defense counsel’s view that no one was having much success defending drug cases in this division before courts composed of members. I would set aside both the findings and sentence and authorize a rehearing ordered by a different convening authority.
Judge BADAMI was present for oral argument but took no part in the decision of this case.
Chief Judge SUTER, and Judges MAR-DEN, COKER, FELDER, WATKINS, BROOKSHIRE and WALCZAK, took no part in the decision of this case.